DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/20 has been entered.
 
Specification
The replacement specification, filed 10/26/20, is acknowledged and has been entered. 

Drawings
The replacement drawings, filed 10/26/20, are acknowledged and have been entered. 
Claim Objections
Claim 16 is objected to because of the following informalities:  In Lines 2-3, both instances of the limitation “has a curved shape” are redundant as this limitation is previously recited in independent claim 11, and furthermore, the limitation “that is permanent” should be deleted as it does not appear the specification contains proper support for this limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-12 & 14-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 11 at Lines 5-7 recites the limitation “the second end of said first spreader member being angularly aligned with the subscapularis tendon and having a curved shape to hook thereon”, and Lines 10-12 recite the limitation “the second end of said second spreader member being angularly aligned with the supraspinatus tendon and having a curved shape to hook thereon. These limitations positively recite the human 
Claim 21 recites “wherein the first and second ends of said first and second spreader members are elongated along the angles of the respective subscapularis and supraspinatus tendons.” which positively recites the human body since the spreader members of the cannula are recited as extending along angles of the subscapularis and supraspinatus tendons. The claim should be amended to recite the spreader members functionally engaging and arranged with respect to the tendons. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 at Lines 1-3 recites “wherein when said first and second spreader members are rotationally spread about a longitudinal axis from a closed position to an open position” which seeks to introduce new matter as the specification does not disclose or provide proper support for the spreader members rotationally spreading. Appropriate correction is required. 
Claim 21 recites “wherein the first and second ends of said first and second spreader members are elongated along the angles of the respective subscapularis and supraspinatus tendons.” which seeks to introduce new matter as the specification does not disclose this limitation and the drawings do not clearly depict elongated first and second ends of the spreader members elongated/extending along angles of the tendons. Furthermore, claim 11 previously recites that the second ends of the spreader members are curved and there is no support in the specification for both curved and elongated second ends of the spreader members. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12 & 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrel (US PG Pub No. 2014/0288377).
Regarding Claim 11, Worrel discloses an arthroscopic working cannula (Figs. 20-29, Paragraphs [0071-0078]), comprising: a first spreader member (leftmost fin 2006 of 2002 as seen in Fig. 21, Paragraph [0071]) having a first end (portion near center of shaft of 2002, Fig. 24) and a second end (free end portion, Fig. 21), the second end of said first spreader member capable of being angularly aligned with the subscapularis tendon (Fig. 29) and having a curved shape (Fig. 29, Paragraph [0078]) capable of hooking thereon (The curved free end of the leftmost fin 2006 is fully and structurally capable of being angularly aligned with and hooking onto the subscapularis tendon based on the location and arrangement at which it is inserted into a patient.); and a second spreader member (rightmost fin 2006 as seen in Fig. 21, Paragraph [0071]) having a first end (portion near center of shaft of 2002, Fig. 24) and a second end (free end portion, Fig. 21), the second end of said second spreader member capable of being angularly aligned with the supraspinatus tendon (Fig. 29) and having a curved shape (Fig. 29, Paragraph [0078]) capable of hooking thereon (Similar to the first spreader member above, the curved free end of the rightmost fin 2006 is fully and structurally capable of being angularly aligned with and hooking onto the supraspinatus tendon based on the location and arrangement at which it is inserted into a patient.), the first and second spreader members being disposed in angular opposing positions relative to one another (Figs. 20-22), and, when spread from a closed position (resting configuration as seen in Fig. 21) to an open position (expanded configuration as seen in Fig. 29), the first and second spreader members being capable of expanding in a 
Regarding Claim 12, Worrel discloses wherein said first and second spreader members define sidewalls of the cannula (Figs. 20-22), and further including a cannula member (cannula device 2002, Figs. 20-22 & 25-29) that defines a top portion of the cannula (proximal end portion of 2002 near enlarged cylindrical head portion, Fig. 26).
Regarding Claim 14, Worrel discloses wherein said cannula member has a pair of sidewalls (opposing sidewalls forming V-shaped notch as seen in Fig. 21) having an angle greater than 10 degrees relative to a longitudinal axis (longitudinal axis running centrally through 2002 along length thereof, Fig. 21) between the sidewalls (triangular aperture formed within V-shaped notch 2006 includes an angle >10 degrees with respect to the longitudinal axis of 2002 both in a resting condition as seen in Fig. 21 and in an expanded condition as seen in Fig. 29).
Regarding Claim 15, Worrel discloses wherein the second end of said first and second spreader members have an angle about a longitudinal axis (longitudinal axis running centrally through 2002 along length thereof, Fig. 21) of greater than 10 degrees therebetween when in the open position (triangular aperture formed between both fins 2006 includes an angle >10 degrees both in a resting condition as seen in Fig. 21 and in an expanded condition as seen in Fig. 29).
Regarding Claim 16, Worrel discloses wherein the curved shape of the second end of said first spreader member is permanent (the free end portion of the leftmost fin 
Regarding Claim 17, Worrel discloses a mechanism (biasing device 2302 & trocar 2704, Figs. 23-29, Paragraph [0072]) configured to angularly spread said first and second spreader members away from one another (Paragraphs [0077-0078], Figs. 28-29).
Regarding Claim 18, Worrel discloses wherein the mechanism is further configured to lock said first and second spreader members in a spread state (Paragraphs [0077-0078], Fig. 29, Paragraph [0078]).
Regarding Claim 19, Worrel discloses wherein said mechanism includes a hinge (living hinge at distal ends 2303 of 2302, Paragraphs [0077-0078]) that enables a user to cause said first and second spreader members to be angularly spread away from one another relative to a longitudinal axis (longitudinal axis running centrally through 2002 along length thereof, Fig. 21) so as to expand the triangular area between the subscapularis and supraspinatus tendons (Fig. 29).
Regarding Claim 20, Worrel discloses wherein when said first and second spreader members are rotationally spread (via a pivot motion) about a longitudinal axis (longitudinal axis running centrally through 2002 along length thereof, Fig. 21) from a closed position (Fig. 21) to an open position (Fig. 29), front edges (distal edges at free ends of leftmost and rightmost fins 2606) of the first and second spreader members are separated farther from one another than rear edges of said first and second spreader 
Regarding Claim 21, Worrel discloses wherein the first and second ends of said first and second spreader members are capable of being elongated/extending along the angles of the respective subscapularis and supraspinatus tendons (The first and second ends of the spreader members are fully and structurally capable of being elongated/extending along the angles of the respective subscapularis and supraspinatus tendons as recited in the functional language of the claim based on the location and arrangement at which it is inserted into a patient.).

Response to Arguments
Applicant’s amendments, filed in the RCE on 11/05/20 and claims on 10/26/20, have overcome the 112(b) rejections to claims 15 & 20. 
In regards to Applicant’s arguments, filed in the RCE on 11/05/20 and Remarks on 10/26/20, with respect to Applicant’s contention that Worrel’s fins are not angularly aligned with the subscapularis or supraspinatus tendon as seen in newly amended claim 11: As seen in the office action above, the free end of the fins 2006 of 2002 are each fully and structurally capable of being angularly aligned with and hooking onto the subscapularis tendon based on the location and arrangement at which it is inserted into 
In regards to Applicant’s arguments, filed in the RCE on 11/05/20 and Remarks on 10/26/20, with respect to Applicant’s contention that Worrel’s fins do not expand in a triangular shape so as to cause an expanded triangular area between the subscapularis and supraspinatus tendons to be formed as recited in the newly amended claim 11: As seen in the office action above, the free end of the fins 2006 of 2002 are each fully and structurally capable of expanding so as to cause an expanded triangular area to be formed between the recited tendons (See Fig. 29) based on the location and arrangement at which it is inserted into a patient. Thus Worrel discloses the claimed invention as stated above in the newly amended claims and the argument as presented by the Applicant has been fully considered but is not persuasive. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775